                 Case 2:20-cr-00326-JFW Document 204 Filed 08/16/21 Page 1 of 9 Page ID #:2146




             1   Richard M. Steingard (SBN 106374)
                 rsteingard@SteingardLaw.com
             2   LAW OFFICES OF RICHARD M. STEINGARD
                 800 Wilshire Boulevard, Suite 1050
             3   Los Angeles, California 90017
                 Telephone: (213) 260-9449
             4   Facsimile: (213) 260-9450
             5   Attorney for Defendant
             6   Shen Zhen New World I, LLC
             7
                 [And on Behalf of All Defendants]
             8
             9                   IN THE UNITED STATES DISTRICT COURT
        10                          CENTRAL DISTRICT OF CALIFORNIA
        11
        12       UNITED STATES OF AMERICA,                     CR-20-326(A)-JFW
        13                    Plaintiff,                       DEFENDANTS’ MOTION FOR
        14             v.                                      RECONSIDERATION OF DATE
                                                               FOR GOVERNMENT’S
        15       JOSE LUIS HUIZAR, ET AL.,                     DISCLOSURE OF EXHIBIT LIST;
        16                                                     EXHIBITS
                              Defendants.
        17
        18
        19
        20
        21
        22
        23             The defendants move this Honorable Court to reconsider its order that the
        24       government disclose its trial exhibit list on or before February 15, 2022. (ECF No.
        25       187.) The defendants ask that the Court reset the disclosure date to October 1,
        26       2021, or another date the Court believes is appropriate.
        27
        28
LAW
OFFICES OF
RICHARD M.
STEINGARD                                                  1
                 Case 2:20-cr-00326-JFW Document 204 Filed 08/16/21 Page 2 of 9 Page ID #:2147




             1         This Motion is based on the attached Memorandum of Points and
             2   Authorities, exhibits, all pleadings and files in this matter, and such evidence and
             3   argument as may presented at the hearing on this motion.
             4
             5                                          Respectfully submitted,

             6    Dated: August 16, 2021                LAW OFFICES OF RICHARD M.
             7                                          STEINGARD
             8
             9
                                                  By: /s/ Richard M. Steingard
        10
                                                      Richard M. Steingard
        11                                            Attorney for Defendant
        12                                            SHEN ZHEN NEW WORLD I, LLC
        13
                                                        [And on Behalf of All Defendants]
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28
LAW
OFFICES OF
RICHARD M.
STEINGARD                                                  2
                 Case 2:20-cr-00326-JFW Document 204 Filed 08/16/21 Page 3 of 9 Page ID #:2148




             1                MEMORANDUM OF POINTS AND AUTHORITIES
             2                                             I.
             3                                    INTRODUCTION
             4         Defendants move this Court to reconsider its order that the government
             5   disclose its exhibit list on February 15, 2022. (ECF No. 187.) When setting that
             6   date during a hearing on May 10, 2021, the Court proposed that the government
             7   meet with defense counsel on an informal basis to disclose its exhibits. After the
             8   government wholeheartedly endorsed this proposal, the Court set the government’s
             9   “formal” disclosure deadline as February 15, 2022.
        10             While inside the courtroom the government agreed to the Court’s proposal,
        11       outside the courtroom it has done anything but that. The government refused to
        12       meet with defense counsel, as the Court had proposed, and instead is trickling out
        13       its exhibits at a snail’s pace. After waiting three months, the government just
        14       provided its first batch of exhibits corresponding to just four of the 40 non-RICO
        15       substantive counts – equal to 10 percent -- and only 75 of its 452 overt acts – equal
        16       to approximately 16 percent. The government has advised defense counsel that it
        17       will not provide any additional exhibits (of an unknown quantity) for three more
        18       months. That partial disclosure will be followed by another two-month gap until
        19       the government discloses the balance of its exhibits. This is not what the defense
        20       understood by the Court’s proposal.
        21             The defendants do not bring this motion lightly. At the May 10, 2021,
        22       hearing, the Court invited defense counsel to return to court if there were issues
        23       with the government’s disclosure. Regrettably, we do so now. Thus, we ask that
        24       the Court reconsider its prior decision and order the government to produce a list
        25       of its trial exhibits on or before October 1, 2021, or another date that the Court
        26       believes is appropriate.
        27       //
        28       //
LAW
OFFICES OF
RICHARD M.
STEINGARD                                                   3
                 Case 2:20-cr-00326-JFW Document 204 Filed 08/16/21 Page 4 of 9 Page ID #:2149




             1                                                  II.
             2                                   STATEMENT OF FACTS
             3          Beginning in or around 2013, the government conducted a comprehensive
             4   and wide-ranging investigation into the defendants’ alleged conduct, utilizing
             5   numerous investigative techniques including wiretaps, recording “bugs,”
             6   surveillance cameras, consensual recordings by cooperating individuals, search
             7   warrants, investigative interviews, and subpoenas securing hundreds of thousands
             8   of pages of bank records, emails, and text messages. The result is a massive
             9   amount of discovery material, spanning over two million pages.1
        10              On June 22, 2020, the government issued a 116-page “talking” Complaint
        11       against Jose Huizar, detailing the charges and allegations against him and other
        12       individuals and entities, masked and unmasked. (ECF No. 1.) Thereafter, the
        13       government presented its case to two grand juries, resulting in a 34-count
        14       Indictment against Mr. Huizar and a 41-count First Superseding Indictment against
        15       Mr. Huizar, three other individuals, and two corporations. (Id. at 36, 74.)
        16              During its lengthy investigation, grand jury presentations, and preparation
        17       for trial, the government undoubtedly identified most, if not all, the documents and
        18       evidence it will present at trial, and appears to have admitted as much to the Court.
        19       (4/5/21 RT 35 (“I would say all the evidence that the Government intends to rely
        20       on in its case in chief, I would say 90 to 95 percent of that has been produced”);
        21       35-6 (“The 90 to 95 percent of what we believe the Government will rely on its
        22       case in chief has been produced”).)
        23              On May 5, 2021, the parties filed a joint status report proposing dates for
        24       pretrial motions, disclosures, and trial. (ECF No. 182.) The schedule noted the
        25
        26
        27       1
                          On July 19, 2021, the government advised defense counsel that it would be producing
        28       additional discovery and requesting another external hard drive for duplication. As of the date of
LAW              this filing, those discovery materials have not yet been provided.
OFFICES OF
RICHARD M.
STEINGARD                                                        4
                 Case 2:20-cr-00326-JFW Document 204 Filed 08/16/21 Page 5 of 9 Page ID #:2150




             1   parties’ disagreement over the disclosure of the government’s exhibits list: the
             2   government proposed April 22, 2022; the defense proposed June 15, 2021. (Id.)
             3          The parties appeared before the Court on May 10, 2021. The government
             4   expressed a concern that if it disclosed its exhibit early, and then later found
             5   exhibits it wanted to use at trial, the defense would cry foul. The Court responded,
             6   “I think the bulk of the exhibits are probably already known… [You’ve] been
             7   working on this case for a long time. As we get closer to trial, to the extent that the
             8   exhibit list doesn't contain certain exhibits because they recently were produced or
             9   recently discovered or if there was some inadvertence by not including them on the
        10       list, certainly you're not going to be bound by the exhibit list. (5/10/21 RT 17.)
        11              The Court suggested January 25, 2022, as a disclosure date for its exhibit
        12       list; the government asked that the disclosure occur after the hearing on the
        13       suppression motions; the Court suggested February 15, 2022, and the government
        14       agreed. Id. at 18-20. Defense counsel then responded, asking for a much earlier
        15       disclosure date. Defense counsel pointed out that the discovery materials included
        16       an enormous number of wiretaps interceptions, emails, and text messages, and that
        17       they were unaware which ones the government intended to use at trial. (Id. at 20-
        18       21.)
        19              The Court stated that it was sympathetic to the defendants’ situation and
        20       proposed an alternate approach:
        21              Maybe there is an alternative where we could have the Government provide
        22              each defendant with the documents that they expect -- without putting them
                        on the list, just a range of documents that they expect are relevant to what
        23
                        they intend to offer at trial and walk through some of these exhibits with
        24              each defense counsel to give them a little more focus. And then when the
        25              exhibit list is produced in January, it will make a little more sense… So it's
        26              in everybody's interest, it seems to me, starting with the Government, to start
        27              making those informal disclosures to defense with respect to these exhibits
                        with a view that the date that I gave in January to come up with a formal list,
        28
                        and that at least takes steps to accomplish what I think your -- the legitimate
LAW
OFFICES OF
RICHARD M.
STEINGARD                                                   5
                 Case 2:20-cr-00326-JFW Document 204 Filed 08/16/21 Page 6 of 9 Page ID #:2151




             1         issues that you're raising with respect to what do I do with these millions of
             2         pieces of paper. (Id. at 24-25.)
                       The defense immediately agreed to the Court’s proposal. (Id. at 25.) The
             3
             4   government also agreed, stating, “The short answer is yes…. we are happy to

             5   share that portion of our work product because we believe it is helpful for them to

             6   see the evidence in our view, the strength of that evidence… we are happy to
             7   produce them.” (Id. at 25-26.) The Court concluded by asking that the parties
             8   “embark upon this effort to meet and confer,” adding, “[I]f there is an issue, I
             9   would encourage you to bring it to the attention of the Court as early as possible so
        10       I can figure out what the problem is and hopefully resolve the problem so we can
        11       move forward.” (Id. at 27, 28.)
        12             The next day, May 11, 2021, defense counsel emailed the government to
        13       begin the meet and confer process. (Exhibit A.) Rather than meeting with each
        14       defense counsel to review the exhibits pertinent to his or her client, the defense
        15
                 suggested that the government conduct four meetings, each one relating to a
        16
                 specific part of the case. For instance, one meeting would address the exhibits that
        17
                 will be presented against defendants Huizar, Chan and Shen Zhen New World,
        18
                 while another meeting would concern the exhibits pertinent to defendants Huizar,
        19
                 Lee, and 940 Hill. Defense counsel wrote, “In this way, the government could
        20
                 efficiently address the trial exhibits (by Bates number so we can easily find them)
        21
        22       and witnesses for the various counts and overt acts without having to repeat it for

        23       each defendant.” The defense twice stated that they were “open to suggestions” or
        24       “alternative ideas” on how else to address the production issue. (Id.)
        25             The government did not respond. Two weeks later, on May 24, 2021,
        26       defense counsel emailed the government asking about the status of their May 11
        27       email. (Exhibit B.) On May 28, 2021, the government wrote to defense counsel
        28       that they were conducting an “Overt Act Project” to locate the exhibits that
LAW
OFFICES OF
RICHARD M.
STEINGARD                                                   6
                 Case 2:20-cr-00326-JFW Document 204 Filed 08/16/21 Page 7 of 9 Page ID #:2152




             1   correspond to the overt acts and would provide them “[o]nce we complete this
             2   project in the coming months.” (Exhibit C.) The government made no mention of
             3   meeting with defense counsel, and, instead, accused the defense of seeking reverse
             4   proffers. (Id.)
             5         On June 14, 2021, defense counsel wrote to the government, asking that the
             6   exhibits correlating to the overt acts be produced on a rolling basis. (Exhibit D.)
             7   As to the other trial exhibits, the defense stated, “[W]e are unclear of your position
             8   or whether the government is reneging on your in-court commitment. To be clear,
             9   we are not requesting a reverse proffer; as stated in court and in the email, we ask
        10       that you identify the trial exhibits that will be introduced at trial. If you prefer to
        11       do this one attorney at a time rather than in the manner we proposed, we are
        12       agreeable. If the only exhibits that you will introduce at trial are those that are
        13       specifically referenced in an overt act, please so advise. Otherwise, we ask that you
        14       clarify your position on disclosing the additional exhibits.” The defense suggested
        15       a phone call with all counsel. (Id.)
        16             On June 24, 2021, the government and defense held a conference call. The
        17       government advised that it had renamed its project the “Draft Exhibits Project”
        18       which now included all trial exhibits but would not provide a timetable for any
        19       production. Defense counsel asked that the government reconsider its position,
        20       provide some timetable, and produce the materials on a rolling basis. (Exhibit E.)
        21             On July 7, 2021, the government emailed defense counsel to say it would
        22       provide a list of exhibits in three batches, the first on August 2, 2021, the second
        23       three months later on November 1, 2021, and the third two months after that, on
        24       January 10, 2022. (Id.)
        25             Rather than returning to court, defense counsel decided to await the first
        26       production to see the extent of the government’s disclosure. On August 2, 2021,
        27       the government produced its first list of exhibits, a spreadsheet containing the
        28       Bates numbers for 471 documents, corresponding to just 4 of the 40 substantive
LAW
OFFICES OF
RICHARD M.
STEINGARD                                                    7
                 Case 2:20-cr-00326-JFW Document 204 Filed 08/16/21 Page 8 of 9 Page ID #:2153




             1   counts – equaling 10 percent of the substantive counts – and only 75 of the 452
             2   overt acts – equaling roughly 16 percent of the overt acts. Per the government’s
             3   schedule, the next partial list of exhibits will not occur for another three months.
             4                                            III.
             5                                      ARGUMENT
             6         The government investigated this case for at least eight years. They issued a
             7   lengthy “talking” Complaint and presented their case to two grand juries, resulting
             8   in two lengthy “talking” indictments. In doing so, they necessarily had to have
             9   identified the documents that correspond to the numerous overt acts and counts.
        10       How else could a detailed Complaint be written, and the grand jury vote on
        11       whether to issue indictments, unless the government pinpointed the evidence
        12       supporting each overt act and count. Indeed, four months ago the government
        13       represented to the Court that they had already produced in discovery “90 to 95
        14       percent of what we believe the Government will rely on its case in chief.”
        15             Three months ago, the government stated in court that they would readily
        16       meet with defense counsel to informally disclose their exhibits. Out of court, the
        17       government refused to meet with defense counsel and, instead, intends on “slow-
        18       walking” its production of trial exhibits. In essence, the government claims that it
        19       can currently identify trial exhibits for only 10 percent of the substantive counts
        20       and approximately 16 percent of the overt acts in the RICO count. This position is
        21       inconsistent with the Court’s observation to government counsel at the May 10
        22       hearing that “I think the bulk of the exhibits are probably already known…,” a
        23       remark that the government did not challenge or rebut.
        24             Unless the Court intervenes, the government will not provide another list of
        25       an unknown number of exhibits for three more months. Respectfully, we do not
        26       believe this is what the Court contemplated; for sure, it is not what the defense
        27       understood would occur. There is no doubt that the Court has the authority to
        28       order the early disclosure of exhibit lists. See e.g., United States v. Grace, 526
LAW
OFFICES OF
RICHARD M.
STEINGARD                                                   8
                 Case 2:20-cr-00326-JFW Document 204 Filed 08/16/21 Page 9 of 9 Page ID #:2154




             1   F.3d 499 (9th Cir. 2008). We ask that the Court reconsider its prior ruling and
             2   order the government to produce a list of its trial exhibits on or before October 1,
             3   2021, or whatever date the Court thinks is appropriate.
             4
             5    Dated: August 16, 2021                Respectfully submitted,

             6                                          LAW OFFICES OF RICHARD M.
             7                                          STEINGARD
             8
             9                                    By: /s/ Richard M. Steingard
                                                      Richard M. Steingard
        10
        11
                                                        [And on Behalf of All Defendants]
        12
        13
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28
LAW
OFFICES OF
RICHARD M.
STEINGARD                                                  9
